 

June 6, 2013

 

Scott Chisholm

2521 Steiner Street

San Francisco, CA 94115

 

Dear Scott:

 

This Transition and Separation Agreement (the "Agreement") confirms the
agreement between Redwood Trust, Inc. (together with its subsidiaries and
affiliates, the “Company”) and you regarding your transition and separation from
the Company as of the earlier of July 1, 2013 or the date upon which your
employment is otherwise terminated by you or the Company (the “Separation
Date”). The Company has no liability to you for severance pay or for any other
reason. Nonetheless, contingent upon your provision of the transition services
detailed herein, and to assist you in transitioning to other employment, the
Company has agreed to make the payments set forth in this Agreement, to which
payments you agree you are not otherwise entitled, subject to the terms and
conditions set forth below.

 

1. Employment Transition Period; Final Payment of Accrued Wages and Expenses.

 

a) During the period beginning June 6, 2013 and ending on the Separation Date
(the “Transition Period”), you will continue to be employed in your current
position and to receive salary and benefits at the level in effect as of June 6,
2013 (plus, in the case of each of your June 15, 2013 and June 30, 2013 salary
payments, an additional $1,000 of salary). During the Transition Period, your
employment will continue to be terminable on an at-will basis, without cause or
notice, by either you or the Company.

 

i)In the event that your employment is terminated during the Transition Period
by the Company for Cause, as defined in subsection 1a)iii), below, you will
receive all wages and accrued, unused vacation or paid time off (“PTO”) owed to
you as of the termination date.

 

ii)In the event that your employment is terminated by the Company during the
Transition Period other than for Cause, and within 14 days following such
termination of employment you execute and allow to become effective the General
Release of Claims (the “General Release”) attached as Exhibit A hereto then you
will receive $500,000 payable in a lump sum, on the next regular payroll date
following the effective date of the General Release.

 

iii)“Cause” for purposes of this Agreement shall mean and refer to your engaging
in an act or omission that is in bad faith and to the detriment of the Company;
misconduct, willful malfeasance, or any act of dishonesty or moral turpitude by
you; your disclosure of Company confidential information not required by your
duties; or your engaging in any act of commercial bribery, any criminal act or
perpetration of fraud.

 



1

 

 

b) On the Separation Date, you will be paid an amount equal to all accrued wages
through the Separation Date, including vacation or PTO accrued and unused
through the Separation Date. You further acknowledge that you will be reimbursed
for all preapproved expenses incurred by you during the Transition Period and
submitted by you for payment in accordance with the Company’s expense
reimbursement policies on or before the Separation Date. You agree that the only
payments and benefits that you are entitled to receive from the Company in the
future are those specified in this Agreement.

 

2. Separation Payments and Benefits.

 

a) In the event you voluntarily resign your employment with the Company
effective on the Separation Date, and contingent upon your execution of the
General Release no earlier than the Separation Date and no later than the 14th
day following the Separation Date, you shall be entitled to receive the
following payments:

 

i)An amount equal to $500,000 payable in a one-time lump sum payment on the
first regular payroll date following the effective date of the General Release;
and

 

ii)An amount equal to $1,250,000 payable in substantially equal installments on
a monthly basis in accordance with the Company’s normal payroll practices,
during the period commencing on January 1, 2014 and ending on December 31, 2015.

 

b) Pursuant to the terms of the applicable award agreements, in the event you
voluntarily resign your employment with the Company effective on the Separation
Date, you will have vested in 76,531 shares of Company common stock pursuant to
previously granted Deferred Stock Units, and all unvested Performance Stock
Units and unvested Deferred Stock Units shall be forfeited without payment of
any consideration.

 

3. COBRA. Medical, Dental, and Vision insurance coverage in effect as of the
Separation Date will end on the last day of the month in which the Separate Date
falls. You may thereafter elect to continue your health, dental, and vision
insurance coverage under COBRA, at your own expense.

 

4. Return of Company Property. You will return to the Company all Company
documents, files and property in your possession on the earlier of the
Separation Date or the actual date of termination of your employment. Your
receipt of the separation payments pursuant to Section 2 is conditioned upon
your compliance with the terms of this Section 4.

 



2

 

 

5. Maintaining Confidential Information. You will not disclose any confidential
information you acquired while an employee of the Company to any other person or
use such information in any manner that is detrimental to the Company’s
interests. By your execution of this Agreement, you confirm your continuing
obligations toward the Company under the Employment and Confidentiality
Agreement executed by you on September 9, 2009 in conjunction with your
commencing employment with the Company (the “Confidentiality Agreement”).

 

6. Cooperation With the Company. You will cooperate fully with the Company in
its defense of or other participation in any administrative, judicial or other
proceeding arising from any charge, complaint or other action which has been or
may be filed.

 

7. General Release of the Company. You understand that by agreeing to this
release you are agreeing not to sue, or otherwise file any claim against, the
Company or any of its employees or other agents for any reason whatsoever based
on anything that has occurred as of the date you sign this Agreement.

a) On behalf of yourself and your heirs and assigns, you hereby release and
forever discharge the “Releasees” hereunder, consisting of the Company, and each
of its owners, affiliates, subsidiaries, divisions, parent corporations,
predecessors, successors, assigns, agents, directors, officers, partners,
employees, and insurers, and all persons acting by, through, under or in concert
with them, or any of them, of and from any and all manner of action or actions,
cause or causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, loss, cost or
expense, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), which you now have or may hereafter have against
the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date hereof, including, without
limiting the generality of the foregoing, any Claims arising out of, based upon,
or relating to your hire, employment, remuneration or resignation by the
Releasees, or any of them, including any Claims arising under Title VII of the
Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991, 42 U.S.C.
§ 2000 et seq.; the Equal Pay Act, 29 U.S.C. § 206(d); the Civil Rights Act of
1866, 42 U.S.C. § 1981; the Family and Medical Leave Act of 1993, 29 U.S.C. §
2601 et seq.; the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et
seq.; the False Claims Act , 31 U.S.C. § 3729 et seq.; the Employee Retirement
Income Security Act, 29 U.S.C. § 1001 et seq.; the Worker Adjustment and
Retraining Notification Act, 29 U.S.C.  § 2101 et seq. the Fair Labor Standards
Act, 29 U.S.C. § 215 et seq., the Sarbanes-Oxley Act of 2002; the California
Labor Code; the employment and civil rights laws of California; Claims for
breach of contract; Claims arising in tort, including, without limitation,
Claims of wrongful dismissal or discharge, discrimination, harassment,
retaliation, fraud, misrepresentation, defamation, libel, infliction of
emotional distress, violation of public policy, and/or breach of the implied
covenant of good faith and fair dealing; and Claims for damages or other
remedies of any sort, including, without limitation, compensatory damages,
punitive damages, injunctive relief and attorney’s fees.

 



3

 

 

b) Notwithstanding the generality of the foregoing, you do not release the
following claims:

 

(i) Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

 

(ii) Claims for workers' compensation insurance benefits under the terms of any
worker's compensation insurance policy or fund of the Company;

 

(iii) Claims to continued participation in certain of the Company's group
benefit plans pursuant to the terms and conditions of the federal law known as
COBRA;

(iv) Your right to bring to the attention of the Equal Employment Opportunity
Commission or the California Department of Fair Employment and Housing claims of
discrimination, harassment and retaliation; provided, however, that you do
release your right to secure any damages for such alleged discriminatory
treatment;

 

(v) Claims by you against the Company to enforce the terms of this Agreement,
including, without limitation, (A) claims for the payment of the cash amounts
set forth in Sections 1 and 2 of this Agreement in accordance with the terms of
this Agreement and (B) claims for the delivery of the shares of Company common
stock underlying the vested Deferred Stock Units described in Section 2 of this
Agreement in accordance with the terms of this Agreement, the applicable award
agreements, and applicable law and regulation; and

 

(vi) Any other obligation of the Company that cannot be waived as a matter of
law.

 

c) YOU ACKNOWLEDGE THAT YOU HAVE BEEN ADVISED OF AND ARE FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

 

4

 

  

"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR."

 

BEING AWARE OF SAID CODE SECTION, YOU HEREBY EXPRESSLY WAIVE ANY RIGHTS YOU MAY
HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF
SIMILAR EFFECT.

 

8. Non-disparagement. You shall not disparage or otherwise communicate to any
Company employee, customer, competitor or other person or entity negative
statements about the Company, its employees, products, services, or business.
The Company shall instruct its officers and directors to not disparage or
otherwise communicate negative statements about you. If contacted by prospective
employers, the Company will provide, consistent with its standard policy, your
job title and dates of employment (and, if you should request us to do so, we
will also provide any such prospective employer with your compensation history
while employed by the Company).

 

9. Non-Solicitation. You acknowledge and agree that the Company has invested
substantial time, effort and expense in compiling its confidential and trade
secret information and in assembling its present staff of personnel. In order to
protect the confidentiality of the Company’s Confidential Information (as
defined in the Confidentiality Agreement), you agree that, during period from
the Separation Date through December 31, 2015, you shall not do the following:

 

a)approach, contact, or otherwise communicate in any way with any customer of
the Company with the use or assistance of the Company’s Confidential Information
that you obtained during your employment with the Company for the purpose of
engaging in, or assisting others in, soliciting business from that customer for
the sale or distribution of financial products similar to those sold by the
Company or related products or services that would replace those sold by the
Company (for the avoidance of doubt, you are not restricted from approaching,
contacting, or otherwise communicating with customers of the Company for the
purpose of engaging in, or assisting others in, soliciting business from those
customers for the sale or distribution of financial products similar to those
sold by the Company or related products or services that would replace those
sold by the Company provided that you do so without the use or assistance of the
Company’s Confidential Information that you obtained during your employment with
the Company unless that same Confidential Information is independently obtained
by you without a breach of your confidentiality obligations to the Company);

 



5

 

 

b)approach, counsel or attempt to induce any person who is then in the employ of
the Company to leave the employ of the Company, or solicit for employment any
person who is in the employ of the Company; or

 

c)aid, assist or counsel any other person, firm or corporation to do any of the
above.

 

Notwithstanding any provision of this Agreement or the Confidentiality
Agreement, for purposes of both this Agreement and the Confidentiality Agreement
the Company’s Confidential Information shall not include the names and contact
information of customers of the Company.

 

10. Injunctive Relief. You recognize and acknowledge that a breach of the
covenants contained in this Agreement will cause irreparable damage to Company
and its goodwill, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be inadequate.
Accordingly, you agree that in the event of a breach of any of the covenants
contained in this Agreement, in addition to any other remedy which may be
available at law or in equity, the Company will be entitled to specific
performance and injunctive relief.

 

11. Severability. The provisions of this Agreement are severable. If any
provision is held to be invalid or unenforceable, it shall not affect the
validity or enforceability of any other provision.

 

12. Choice of Law. This Agreement shall in all respects be governed and
construed in accordance with the laws of the State of California, including all
matters of construction, validity and performance, without regard to conflicts
of law principles.

 

13. Voluntary and Knowing Agreement. You represent that you have thoroughly read
and considered all aspects of this Agreement, that you understand all its
provisions and that you are voluntarily entering into said Agreement.

 

14. Entire Agreement; Amendment. This Agreement sets forth the entire agreement
between you and the Company and supersedes any and all prior oral or written
agreements or understanding between you and the Company concerning the subject
matter hereof. This Agreement may not be altered, amended or modified, except by
a further written document signed by both (i) you and (ii) one of the Chief
Executive Officer or the General Counsel of the Company, on behalf of the
Company.

 



6

 

 

If the above accurately reflects your understanding, please date and sign the
enclosed copy of this letter in the places indicated below and return that copy
to Andrew Stone, General Counsel, by email or fax at (415) 381-1773.

 

 



  Respectfully,       /s/ Martin S. Hughes       Martin S. Hughes   Chief
Executive Officer,   Redwood Trust, Inc.



 



Accepted and agreed to on this 6th day of June, 2013.               /s/ Scott
Chisholm     Scott Chisholm    





 

7

 

 

EXHIBIT A

 

GENERAL RELEASE OF CLAIMS

 

This General Release of Claims (“Release”) is entered into as of this ___ day of
July, 2013, between you, and Redwood Trust, Inc. (together with its subsidiaries
and affiliates, the “Company”) (with you and the Company collectively referred
to herein as the “Parties”), effective eight days after your signature (the
“Effective Date”), unless you revoke your acceptance as provided in Paragraph
1(c), below.

 

1.General Release of the Company. You understand that by agreeing to this
release you are agreeing not to sue, or otherwise file any claim against, the
Company or any of its employees or other agents for any reason whatsoever based
on anything that has occurred as of the date you sign this agreement.

 

a)On behalf of yourself and your heirs and assigns, you hereby release and
forever discharge the “Releasees” hereunder, consisting of the Company, and each
of its owners, affiliates, subsidiaries, divisions, parent corporations,
predecessors, successors, assigns, agents, directors, officers, partners,
employees, and insurers, and all persons acting by, through, under or in concert
with them, or any of them, of and from any and all manner of action or actions,
cause or causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, loss, cost or
expense, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), which you now have or may hereafter have against
the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date hereof, including, without
limiting the generality of the foregoing, any Claims arising out of, based upon,
or relating to your hire, employment, remuneration or resignation by the
Releasees, or any of them, including any Claims arising under the Age
Discrimination in Employment Act (“ADEA”), as amended, 29 U.S.C. § 621, et seq.;
Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of
1991, 42 U.S.C. § 2000 et seq.; the Equal Pay Act, 29 U.S.C. § 206(d); the Civil
Rights Act of 1866, 42 U.S.C. § 1981; the Family and Medical Leave Act of 1993,
29 U.S.C. § 2601 et seq.; the Americans with Disabilities Act of 1990, 42 U.S.C.
§ 12101 et seq.; the False Claims Act , 31 U.S.C. § 3729 et seq.; the Employee
Retirement Income Security Act, 29 U.S.C. § 1001 et seq.; the Worker Adjustment
and Retraining Notification Act, 29 U.S.C. § 2101 et seq. the Fair Labor
Standards Act, 29 U.S.C. § 215 et seq., the Sarbanes-Oxley Act of 2002; the
California Labor Code; the employment and civil rights laws of California;
Claims for breach of contract; Claims arising in tort, including, without
limitation, Claims of wrongful dismissal or discharge, discrimination,
harassment, retaliation, fraud, misrepresentation, defamation, libel, infliction
of emotional distress, violation of public policy, and/or breach of the implied
covenant of good faith and fair dealing; and Claims for damages or other
remedies of any sort, including, without limitation, compensatory damages,
punitive damages, injunctive relief and attorney’s fees.

 



8

 

 

b)Notwithstanding the generality of the foregoing, you do not release the
following claims:

 

(i) Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

 

(ii) Claims for workers' compensation insurance benefits under the terms of any
worker's compensation insurance policy or fund of the Company;

 

(iii) Claims to continued participation in certain of the Company's group
benefit plans pursuant to the terms and conditions of the federal law known as
COBRA;

 

(iv) Your right to bring to the attention of the Equal Employment Opportunity
Commission or the California Department of Fair Employment and Housing claims of
discrimination, harassment and retaliation; provided, however, that you do
release your right to secure any damages for such alleged treatment;

 

(v) Claims by you against the Company to enforce the terms of the Agreement
dated as of June 6, 2013, including, without limitation, (A) claims for the
payment of the cash amounts set forth in Sections 1 and 2 of the Agreement dated
as of June 6, 2013 in accordance with the terms of that Agreement and (B) claims
for the delivery of the shares of Company common stock underlying the vested
Deferred Stock Units described in Section 2 of the Agreement dated as of June 6,
2013 in accordance with the terms of that Agreement, the applicable award
agreements, and applicable law and regulation; and

 

(vi) Any other obligation of the Company that cannot be waived as a matter of
law.

 

c)YOU ACKNOWLEDGE THAT YOU HAVE BEEN ADVISED OF AND ARE FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

 

"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR."

 



9

 

 

BEING AWARE OF SAID CODE SECTION, YOU HEREBY EXPRESSLY WAIVE ANY RIGHTS YOU MAY
HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF
SIMILAR EFFECT.

 

2.OWBPA Notice. In accordance with the Older Workers Benefit Protection Act of
1990, you acknowledge that you are aware of the following:

 

a)This paragraph, and this Release, are written in a manner calculated to be
understood by you.

  

b)The waiver and release of claims under the ADEA contained in this Release does
not cover rights or claims that may arise after the date on which you sign this
Release.

  

c)Together with the Agreement dated as of June 6, 2013, this Release provides
for consideration in addition to anything of value to which you are already
entitled.

  

d)You have been advised to consult an attorney before signing this Release.

  

e)You have been granted twenty-one (21) days after you are presented with this
Release to decide whether or not to sign this Release. If you execute this
Release prior to the expiration of such period, you do so voluntarily and after
having had the opportunity to consult with an attorney, and hereby waive the
remainder of the twenty-one (21) day period.

  

f)You have the right to revoke this Release within seven (7) days of signing it.
In the event this Release is revoked, the June 6, 2013 Agreement will be null
and void in its entirety, and you will not receive the benefits of that
Agreement.

 

If you wish to revoke this agreement, you must deliver written notice stating
that intent to revoke to Andy Stone, General Counsel, by email or fax at (415)
381-1773, on or before 5:00 p.m. on the seventh (7th) day after the date on
which you sign this Release.

 

3. Employee’s Representations. You represent and warrant that:

 

a)You have returned to the Company all Company property in your possession;

 

b)You have been paid all wages, commissions, bonuses or other compensation, owed
to you;

 

c)During the course of your employment you did not sustain any injuries for
which you might be entitled to compensation pursuant to worker’s compensation
law;

 

d)You have not made any disparaging comments about the Company, nor will you do
so in the future; and

 

e)You have not initiated any adversarial proceedings of any kind against the
Company or against any other person or entity released herein, nor will you do
so in the future, except as specifically allowed by this Agreement.

 



10

 

 

5. Severability. The provisions of this Release are severable. If any provision
is held to be invalid or unenforceable, it shall not affect the validity or
enforceability of any other provision.

 

6. Choice of Law. The Agreement dated June 6, 2013 and this Release shall in all
respects be governed and construed in accordance with the laws of the State of
California, including all matters of construction, validity and performance,
without regard to conflicts of law principles.

 

7. Integration Clause. This Release and the Agreement dated June 6, 2013 contain
our entire agreement with regard to the transition and separation of your
employment, and supersede and replace any prior agreements as to those matters,
whether oral or written. This Release may not be changed or modified, in whole
or in part, except by an instrument in writing signed by both (i) you and (ii)
one of the Chief Executive Officer or the General Counsel of the Company, on
behalf of the Company.

 

8. Execution in Counterparts. This Release may be executed in counterparts with
the same force and effectiveness as though executed in a single document.
Facsimile signatures shall have the same force and effectiveness as original
signatures.

 

The Parties have carefully read this Release in its entirety; fully understand
and agree to its terms and provisions; and intend and agree that it is final and
binding on all Parties.

 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing on the dates shown below.



 



SCOTT CHISHOLM   REDWOOD TRUST, INC.                                 By:        
  Title:                         Date     Date  

 



11

 

 

